Citation Nr: 1713409	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-08 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the vocal cords and throat as a result of VA surgical treatment on June 8, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her son




ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the vocal cords and throat (listed as damaged vocal cords) as a result of VA surgical treatment on June 8, 2005.

In October 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

The Board remanded the case for further development in May 2014, and the case now returns for further review.


FINDINGS OF FACT

1. The Veteran underwent a right thyroidectomy on June 8, 2005 at the VA Medical Center (VAMC) in Sioux Falls, South Dakota. 

2.  The Veteran has an additional disability, namely right true vocal cord paralysis, as a result of the right thyroidectomy.

3.  The additional disability incurred by the Veteran was a reasonably foreseeable complication of her right thyroidectomy, as it is a well-known complication of right thyroidectomy that can occur in up to 1 percent of cases.

4.  The additional disability was not the result of VA negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, and the Veteran's informed consent for the procedure was obtained.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for right true vocal cord paralysis have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability (or qualifying death) as if such disability were service connected.  For the purposes of this section, a qualifying additional disability is one that was not the result of a veteran's own willful misconduct and one for which there is actual and proximate causation. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or by (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, treatment, or examination caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, treatment, or examination without the Veteran's, or in certain cases a designated representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of §17.32 of this chapter.  Minor deviations from the requirements of §17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in §17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate causes of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Under § 1151, the presumption of regularity may not be invoked in determining whether a physician has fully informed a Veteran about a particular consequence of a particular medical procedure where the only evidence is a generic consent form that was filled out properly.  However, a physician's failure to advise a veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  McNair v. Shinseki, 25 Vet. App. 98 (2011).  Even if the informed consent form is VHA's standard for a certain procedure, it still must be established that the form reflects what would be disclosed by the "reasonable health care provider" primarily responsible for the patient in a given case, which may vary depending on the patient's physical condition, age, or other individual factors.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Facts

The Veteran suffers from right true vocal cord paralysis which has resulted in the impaired voice, some difficulty swallowing, and shortness of breath upon exertion. The medical opinion of record notes that the Veteran's right true vocal cord paralysis resulted from the right thyroidectomy performed by VA at the Sioux Falls VAMC on June 8, 2005.

A June 3, 2005 VA Informed Consent form related a diagnosis of a large thyroid nodule on the right lobe.  It was noted that the Veteran would undergo a right total thyroidectomy.  The risks and complications were listed as hoarseness, inability to sing properly and bleeding.  The Veteran was warned that there was a small risk of "permanent hoarseness or voice 'weakness.'" 

A June 8, 2005 VA operative procedure note indicated that the Veteran underwent a right thyroidectomy.  The preoperative diagnosis was a right thyroid nodule, and the postoperative diagnosis was a right thyroid cystic mass.  

A June 8, 2005 VA hospital discharge summary noted that the Veteran had a long history of thyroid nodes.  The examiner reported that the Veteran was examined by a VA physician and that she was found to have a significant growth in the right lobe nodule.  It was noted that the Veteran was complaining of a feeling of discomfort in the neck, and that there was a questionable tracheal deviation pursuant to an x-ray.  The examiner stated that the VA physician did offer the Veteran an elective right thyroid lobectomy with a possible total thyroidectomy.  It was noted that the Veteran had been versed in the risks and benefits, and that she wanted to proceed with the surgery.  The examiner indicated that the Veteran underwent a right thyroidectomy on June 8, 2003, with the pathology still pending.  The diagnosis was a right thyroid nodule.  

Subsequent private and VA treatment records indicate that the Veteran was treated for disorders, including variously diagnosed vocal cord and throat problems.  For example, a September 2005 VA treatment entry noted that the Veteran reported that her thyroid surgery went well.  She stated that she was still somewhat hoarse, but improving.  The assessment included an unspecified thyroid disorder.  

A July 2007 treatment entry noted that the Veteran had a history of a right thyroidectomy in June 2005 for a benign cystic nodule.  The Veteran reported that she had been having difficulty swallowing for the previous six months.  She stated that her difficulty swallowing became much worse the previous night and that she was only able to swallow ground salad and soups.  The Veteran reported that her medications got stuck in her throat that morning and that she had to expel them.  The assessment included dysphagia, with a history of a benign cystic nodule of the right thyroid.  

Another July 2007 VA otolaryngology procedure note indicated that the Veteran complained of progressive dysphagia and odynophagia.  It was noted that she underwent a right thyroid lobectomy in 2005.  The Veteran reported that she had difficulty swallowing her pills, which had worsened over the previous twenty-four hours.  The impression was cricopharyngeal spasm; right true vocal cord weakness; and probable laryngopharyngeal reflux, with possible myositis of the muscles or deglutition.  

A February 2011 medical opinion from a VA physician noted that the Veteran's records were exhaustively reviewed.  The physician reported that the Veteran underwent a right thyroid lobectomy on June 8, 2005 for a benign process.  It was noted that since the surgery, the Veteran claimed that she had difficulty swallowing food and pills, and that air would get caught in her throat.  The physician stated that the Veteran also reported that it bothered her to put her chin down or to turn her head.  The Veteran reported that she felt her problems were due to damage caused during the surgery.  The physician discussed the Veteran's medical history in some detail.  

The physician indicated that in his opinion, after extensive review of the medical records, there was no evidence to suggest that there was any fault on the VA's part due to carelessness, negligence, lack of proper skill, or error in judgment.  The physician stated that there was no evidence that the Veteran's symptoms had anything to do with her thyroid surgery.  The physician maintained that in the Veteran's immediate postoperative care, there was no mention of any problems with her throat or with swallowing, other than some hoarseness that was improving.  The physician reported that the surgery was performed in June 2005 and that the medical records did not mention any problems with the Veteran's throat or swallowing until July 2007.  The physician stated that according to the July 2007 (VA treatment) note, the Veteran's symptoms had been present for about six months, which would have placed the onset of her symptoms over a year and a half from the time of the surgery.  The physician maintained that an ears, nose, and throat (ENT) physician saw the Veteran in July 2007 and did not indicate that her symptoms were related to her thyroid surgery.  The ENT placed her on a course of steroids and a proton pump inhibitor.  The physician commented that his opinion, therefore, was that it was not likely that the Veteran's symptoms were a result of her thyroid surgery.  

The Veteran was seen by a private allergy and asthma specialist in January 2013.  A report of the examination noted that the Veteran has had trouble with throat tightness when she exercises outside after thyroid surgery.  The impression of the clinician was that the Veteran had probable vocal cord dysfunction with normal lung function with a flattened inspiratory loop, which may be secondary to surgery. She also had a scope of her throat in January 2013 which revealed membranous vocal folds that were smooth, straight, and with no inflammation.

At an October 2013 hearing, the Veteran testified as to the surgery and the complications she has experienced.  She stated that she was told that she might not be able to sing as well as a result of the surgery, but that was all she was told.  For the first two years, she stated that she could only grunt and could not pronounce words.  She also had trouble swallowing in the first years after surgery and asked her doctors to prescribe smaller pills.  She stated that VA would not schedule her for a she did not go to an ENT doctor. She indicated that not long after the surgery she went to the emergency room because she had throat spasms that prevented her from turning her head.  As a result of the spasms, she says she had to leave her head in one position in order to breath.  She was prescribed Omeprazole, a drug used to treat gastroesophageal reflux disease (GERD), which helped for a few weeks.  However, since the surgery, she states that she cannot eat anything with any consistency, like steak.  In fact, she stated vomiting up to five times per day.  She also cannot walk more than two blocks without getting winded and gets winded while getting dressed and showering.

In January 2015, pursuant to the Board's remand, the Veteran was afford a VA examination of her vocal cords and throat to determine if any additional disability to her throat and vocal cords resulted from her June 8, 2005 surgery.  The examiner noted a diagnosis of "right true vocal cord paralysis."  The examiner noted that in 2005 the Veteran underwent a right thyroid lobectomy for a benign nodule and that she consented to the procedure.  Following the procedure, she experienced a weak voice and some difficulty swallowing, which persisted.  At the time of the examination, the Veteran complained of roughness in her voice, some difficulty swallowing, inability to sing, and some shortness of breath on exertion.  He did not connect any other reported symptoms, such as vomiting, to the right true vocal cord paralysis.  The examiner's impression was that the Veteran "sounded fairly okay except that she did have a mild breathiness to her voice."

From a scope of the Veteran's nasal passages, the examiner observed the Veterans nasopharynx and larynx.  He observed "paralysis of the right vocal cord with fairly good compensation upon closure and phonation."  He found that oral activity, oropharynx, and hypopharynx were clear.  The nasal passages and neck were unremarkable.

The examiner opined that the Veteran's impaired voice, some difficulty swallowing, and shortness of breath upon exertion were related to right vocal cord paralysis which was most likely secondary to right thyroid lobectomy.  As to the right vocal cord paralysis, the Veteran opined that this additional disability could have reasonably been foreseen by a reasonable healthcare provider as vocal cord paralysis was "a well-known complication that occurs rarely, but nevertheless can happen in up to 1 [percent] of the cases." The examiner also concluded that the right true vocal cord paralysis was not the result of VA's carelessness, negligence, lack of skill, or similar incidence of fault because the evidence of record showed the procedure was performed within the standard of care with proper perioperative procedures and follow up care shown in the medical evidence.  


Analysis

The Board notes there are several ways to meet the proximate causation requirement of section 1151(a)(1)(A): (i) show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) show that VA furnished medical treatment without informed consent, or (iii) show that the additional disability was caused by an event not reasonably foreseeable.  38 C.F.R.  § 3.361(d)(1-2).

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  See Schertz, 26 Vet. App. at 362.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

As detailed above, the Board finds that the Veteran's right true vocal cord paralysis is an additional disability that resulted from her thyroid lobectomy.  Thus, the basic threshold element of the claim is met.  While true vocal cord paralysis is an unlikely outcome for any individual patient undergoing thyroid lobectomy, the medical evidence of record, and specifically the persuasive opinion of the January 2015 VA examiner, demonstrates that true vocal cord paralysis is a known complication of a thyroid lobectomy that occurs in about 1 percent of cases.  Thus, the Veteran's true vocal cord paralysis was reasonably foreseeable.  

Furthermore, the right true vocal cord paralysis did not result from the carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, as the proper care was given to the Veteran before, during, and after the surgery.  In this regard, the Board finds the January 2015 VA examiner's opinion on this point to be persuasive and probative.  With regard to postoperative care, the Board notes that the Veteran first complained of having trouble swallowing at a July 2007 VA examination.  She stated that the problem onset about six months earlier.  The treating physician, an ENT, found vocal cord weakness and placed the Veteran on a course of steroids and a proton pump inhibitor.  Therefore, the Board finds that, contrary to the Veteran's recollection, she was seen by a VA ENT for her difficulty swallowing in 2007.  Therefore, the Board finds that carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel did not result in the Veteran's right true vocal cord paralysis, and the proper postoperative care was afforded to the Veteran to mitigate complications.

Finally, the Board finds that the Veteran was adequately informed about the risks of the procedure, including potential weakness and damage to her vocal cords, and specifically an inability to sing properly.  Specifically, the Veteran acknowledges that she was told the procedure would result in her inability to sing well.  The Veteran's knowledge that the thyroid lobectomy would result in her inability to sing well demonstrates that the attending physician explained the risk of damage to her vocal cords before the surgery.  Further, VA treatment records show that the Veteran was informed that the surgery could result in permanent hoarseness or voice weakness.  This demonstrates that the risks associated with the procedure were explained to the Veteran in understandable language, as called for by 38 C.F.R. § 17.32(c).  Thus, the Board finds that the Veteran was informed that the thyroid lobectomy could result in vocal cord paralysis.

The Board finds that the opinion of the January 2015 examiner to be highly probative on the matters of fault and foreseeability.  His thorough medical opinion, after reviewing the claims file, is highly persuasive as it reflects consideration of all relevant facts and evidence and a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  These elements of the claim are complex medical questions that were adequately and sufficiently answered.

To the extent that the Veteran contends VA physicians negligently caused additional disability, the Board notes lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). However, the issue of medical carelessness, negligence, lack of proper skill, error in judgment, or any other fault on the part of VA, falls outside the realm of common knowledge of a lay person, as it is a medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the January 2015 VA examiner's opinion is more probative than a lay opinion on these matters.

In consideration of this evidence, the Board finds that additional disability was caused by the VA surgery, but a preponderance of the evidence is against a finding that this additional disability was the result of negligence, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  As noted, the January 2015 examiner did not find that the Veteran's right true vocal cord paralysis was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Thus, the examiner's opinion weighs against any negligence or other instances of fault by VA physicians.  As noted, the opinion is highly persuasive as the examiner explained his conclusions based on medical expertise and appropriate medical standard.  Further, the Board finds that informed consent for the procedure was obtained, as the risks associated with the procedure were properly explained.  While the surgery may not have been optimal, that is not the standard for compensation benefits under 38 U.S.C.A. § 1151.

Based on the evidence, the Board finds that the Veteran's additional disability caused by the June 8, 2005 procedure was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment; nor was it not reasonably foreseeable; and the informed consent procedures were followed.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and compensation under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for right true vocal cord paralysis is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


